Consent of Counsel I consent to the inclusion of the reference to my opinion under Kansas law under the caption “Legal Matters” in the Prospectus included in Post-Effective Amendment No.24 to the Registration Statement under the Securities Act of 1933 (Form N-4 No.033-83238) and Amendment No.25 to the Registration Statement under the Investment Company Act of 1940 (Form N-4 No.811-08724) for the Security Benefit Life Insurance Company T.Rowe Price Variable Annuity. /s/ CHRIS SWICKARD Chris Swickard Topeka, Kansas April 28, 2014
